     Case 8:20-cv-02694-WFJ-JSS Document 1 Filed 11/16/20 Page 1 of 4 PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

MONICA RUTH,

         Plaintiff,

v.                                                            Case No.

NEWREZ LLC d/b/a
SHELLPOINT MORTGAGE
SERVICING,

         Defendant,

___________________________/

                          DEFENDANT NEWREZ LLC D/B/A
              SHELLPOINT MORTGAGE SERVICING’S NOTICE OF REMOVAL

         Defendant,    NEWREZ      LLC     d/b/a   SHELLPOINT         MORTGAGE          SERVICING

(“Shellpoint” or “Defendant”), pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, removes to this

Court the action styled Monica Ruth v. NewRez LLC d/b/a Shellpoint Mortgage Servicing, Case

No. 20-004629-CI, pending in the Circuit Court for the Sixth Judicial Circuit, in and for Pinellas

County, Florida. In support, Shellpoint states as follows:

         1.      Shellpoint removes this case pursuant to 28 U.S.C. §1441 as an action over which

this Court has original federal question jurisdiction under 28 U.S.C. § 1331. The Complaint here

raises federal questions, and thus is removable, because the claims at issue are, in total or in part,

preempted by the Fair Credit Reporting Act (“FCRA”).

         2.      This Notice of Removal is being filed within 30 days of service of Plaintiff’s

Complaint on Shellpoint, who was served on October 15, 2020, and is thus timely removed. (See

28 U.S.C. § 1446(b)).
    Case 8:20-cv-02694-WFJ-JSS Document 1 Filed 11/16/20 Page 2 of 4 PageID 2




         3.       On September 29, 2020, Plaintiff commenced this action in the Circuit Court, Sixth

Judicial Circuit, in and for Pinellas County, Florida, under Case No. 20-004629-CI (“State Court

Action”). Copies of all documents filed in the State Court Action and the docket are attached as

Composite Exhibit A.

         4.       Plaintiff’s Complaint asserts a single count under the Florida Consumer Collection

Practices Act (“FCCPA”).1 However, the facts alleged in support of Plaintiff’s FCCPA claim arise

out of Plaintiff’s contention that Shellpoint has improperly reported Plaintiff’s account to credit

reporting agencies, or has impermissibly charged late fees prohibited by the Coronavirus Aid,

Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, div. B tit. XII, 134 Stat.

281 (2020).). (See Compl. ¶ 58.) Although these allegations are brought under the guise of the

FCCPA, they are undeniably FCRA and CARES Act claims.

         5.       As such, removal is proper because a plain reading of the Complaint shows that

Plaintiff is actually alleging a violation of the FCRA and/or the CARES Act, both of which are

federal statutes. Therefore, the entirety of the suit is removable under 28 U.S.C. § 1441(a).

         6.       State law claims against furnishers of information are preempted by the FCRA.

Macpherson v. JP Morgan Chase Bank, N.A., 665 F. 3d 45, 47 (2d Cir. 2011); Purcell v. Bank of

Am., 659 F. 3d 622, 625 (7th Cir. 2011); Ross v. F.D.I.C., 625 F. 3d 808, 813 (4th Cir. 2010).

         7.       Specifically as to Plaintiff’s FCCPA claim, the majority of courts in Florida hold

that claims raised under the FCCPA are preempted by the FCRA when the challenged debt

collection activity is based on the furnishing of inaccurate information to credit reporting agencies.

Arnold v. Capital One Servs., LLC, Case No. 8:17-cv-1416-T-33AEP, at *4 (M.D. Fla. Oct. 2,



1
  Although the Complaint lists one single FCCPA count, within that Count the Plaintiff alleges four distinct
violations. Two of the four violations are directly related to credit reporting and two violations are directly related to
the charging of late fees directly related to the CARES Act, supra.

                                                            2
  Case 8:20-cv-02694-WFJ-JSS Document 1 Filed 11/16/20 Page 3 of 4 PageID 3




2017); See, e.g., Green v. Chase Bankcard Servs., Inc., No. 8:16-CV-3252-T-33AAS, 2017 WL

1135314, at *5 (M.D. Fla. Mar. 25, 2017); Bank of Am., N.A. v. Zaskey, No. 9:15-CV-81325, 2016

WL 4991223, at *10 (S.D. Fla. Sept. 19, 2016); Osborne v. Vericrest Fin., Inc., No. 8:11-CV-716-

T-30TBM, 2011 WL 1878227, at *3 (M.D. Fla. May 17, 2011).

       8.      As Plaintiff’s FCCPA claims are, in part, preempted by the FCRA, the doctrine of

artful pleading recognized by the Supreme Court applies. Federated Dep’t Stores, Inc. v. Moitie,

452 U.S. 394, 397 n. 2, 101 S. Ct. 2424, 2427 n. 2 (1981). Under the artful pleading doctrine, a

claim brought in state court that is based on subject matter preempted by federal law is appropriate

for removal. Four Way Plant Farm, Inc. v. National Council on Compensation Ins., 894 F. Supp.

1538, 1543 (M.D. Ala. 1995). “A plaintiff is said to have used ‘artful pleading’ in order to avoid

federal jurisdiction in those cases where the pleading is couched in purely state issues but, by

implication, substantial issues of federal law must necessarily be decided in order to decide the

case.” Greater Jacksonville Transp. Co. v. Jacksonville Port Authority, 12 F. Supp. 2d 1311, 1313-

14 (M.D. Fla. 1998).

       9.      Here, as discussed above, Plaintiff’s FCCPA claims, in part, relate to credit

reporting issues – an area that the FCRA covers exclusively such that courts routinely find that the

FCRA preempts the FCCPA. As such, removal is appropriate.

       10.     Venue is proper in the United States District Court, Middle District of Florida, as

the Circuit Court in which the action is pending is within its jurisdictional confines. See 28 U.S.C.

§ 1146(a) and the Local Rules for the Middle District of Florida.

       11.     28 U.S.C. § 1446(b)(2)(A) requires that “all defendants who have been properly

joined and served must join in or consent to the removal of the action.” There are no other named

defendants in this action.



                                                 3
  Case 8:20-cv-02694-WFJ-JSS Document 1 Filed 11/16/20 Page 4 of 4 PageID 4




       WHEREFORE, Defendant Newrez LLC d/b/a Shellpoint Mortgage Servicing, respectfully

requests that removal of this action to the United States District Court for the Middle District of

Florida be hereby effected and that this Court take jurisdiction of this action.

       Dated: November 16, 2020.

                                                      Respectfully submitted,

                                                      HOLLAND & KNIGHT LLP

                                                      /s/ Wesley Ridout
                                                      R. Carter Burgess, Esq.
                                                      Florida Bar No. 058298
                                                      Wesley Ridout, Esq.
                                                      Florida Bar No. 84609
                                                      50 North Laura Street, Suite 3900
                                                      Jacksonville, Florida 32202
                                                      Telephone: (904) 353-2000
                                                      Facsimile: (904) 358-1872
                                                      Email: carter.burgess@hklaw.com
                                                             wesley.ridout@hklaw.com

                                                      Attorneys for Defendant Shellpoint

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 16th day of November 2020, the foregoing document was

served via the Court’s CM/ECF system and via email to:

       Law Office of Michael A. Ziegler, P.L.
       Kaelyn Steinkraus, Esq.
       2561 Nursery Road, Suite A
       Clearwater, FL 33764
       kaelyn@attorneydebtfighters.com
       Attorney for Plaintiff

                                                      /s/ Wesley Ridout
                                                       Attorney




                                                  4
